Exhibit 10.5
 
Stacy Giunta
214 w 96th Street Suite 4D
New York,NY 10025-6362


 
July 17, 2007
 
Theater Xtreme Entertainment Group, Inc.
250 Corporate Boulevard, Suites E&F
Newark, DE 19702
Attention: Scott R. Oglum, President


 
Re:    Purchase of $25,000 Promissory Note and Warrants
 
Dear Mr. Oglum:
 
In connection with the sale by Theater Xtreme Entertainment Group, Inc. (the
"Company") to the undersigned today of a Promissory Note in the face amount of
$25,000 and a Warrant to purchase up to 12,500 shares of the common stock, par
value $0.001 per share of the Company, the undersigned hereby represents and
warrants to the Company as follows:
 
(a)   Advice. The undersigned has either consulted with the undersigned's own
investment adviser, attorney and/or accountant about the proposed investment and
its suitability for the undersigned or chosen not to do so, despite the
recommendation of that course of action by the Company. The undersigned
understands the risks of, and other considerations relating to, a purchase of
such Promissory Note and the Warrant (collectively, the "Securities"). The
undersigned acknowledges that the undersigned has been given access to, and
prior to the execution of this letter the undersigned was provided with an
opportunity to ask questions of and receive answers from, the Company concerning
the terms and conditions of the offering of the Securities, and to obtain any
other information which the undersigned and the undersigned's professional
advisors requested with respect to the Company and the undersigned's proposed
investment in the Company in order to evaluate the investment and verify the
accuracy of all information furnished to the undersigned regarding the Company.
All such questions, if asked, were answered satisfactorily and all information
or documents provided were found to be satisfactory.
 
(b)   Investment Representation and Warranty. The undersigned is acquiring the
Securities for his, her or its own account as principal not with a view to or
for sale in connection with any distribution of all or any part of such
Securities. The undersigned hereby agrees that the undersigned will not,
directly or indirectly, assign, transfer, offer, sell, pledge, hypothecate or
otherwise dispose of all or any part of such Securities (or solicit any offers
to buy, purchase or otherwise acquire or take a pledge of all or any part of the
Securities) except in accordance with the registration provisions of the
Securities Act or an exemption from such registration provisions, and any
applicable state or other securities laws.
 
(c)   Representation of Investment Experience and Ability to Bear Risk. The
undersigned (1) is knowledgeable and experienced with respect to the fnancial,
tax and business aspects of the ownership of investments such as the Securities
and of the business contemplated


 

--------------------------------------------------------------------------------


by the Company and is capable of evaluating the risks and merits of purchasing
Securities and, in making a decision to proceed with this investment, has not
relied upon any representations, warranties or agreements of the Company other
than as set forth in the documentation executed by the Company in connection
with the purchase of the Securities, and (ii) can bear the economic risk of an
investment in the Company and can afford to suffer the complete loss thereof.
 
(d)   Accredited Investor. The undersigned is an accredited investor within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act by
reason of clause 5 thereof.
 
(e)   Suitability. The undersigned has evaluated the risks involved in investing
in the Securities and has determined that the Securities are a suitable
investment for the undersigned. Specifcally, the aggregate amount of the
investments the undersigned has in, and the undersigned's commitments to, all
similar investments that are illiquid is reasonable in relation to the
undersigned's net worth, both before and after the purchase of the Securities.
 
(f)   Transfers and Transferability. The undersigned understands and
acknowledges that the Securities have not been registered under the Securities
Act or any state securities laws and are being offered and sold in reliance upon
exemptions provided in the Securities Act and state securities laws for
transactions not involving any public offering and, therefore, cannot be resold
or transferred unless they are subsequently registered under the Securities Act
and such applicable state securities laws or unless an exemption from such
registration is available. The undersigned also understands that the Company
does not have any obligation or intention to register the Securities for sale
under the Securities Act or any state securities laws or of supplying the
information which may be necessary to enable the undersigned to sell the
Securities and that the undersigned has no right to require the registration of
the Securities under the Securities Act, any state securities laws or other
applicable securities regulations.
 
The undersigned represents and warrants further that the undersigned has no
contract, understanding, agreement or arrangement with any person to sell,
transfer or pledge to such person or anyone else any of the Securities (in whole
or in part) and that the undersigned has no present plans to enter into any such
contract, undertaking, agreement or arrangement.
 
The undersigned understands that there is no public market for the Securities
and that any disposition of the Securities may result in unfavorable tax
consequences to the undersigned.
 
The undersigned is aware and acknowledges that, because of the substantial
restrictions on the transferability of the Securities, it may not be possible
for the undersigned to liquidate the undersigned's investment in the Company
readily, even in the case of an emergency.
 
(g)   Address. If the undersigned is an individual, the undersigned maintains a
domicile at the address shown on the signature page of this letter and the
undersigned is not merely a transient or temporarily resident there. If the
undersigned is an entity, the undersigned maintains its principal place of
business at the address shown on the signature page of this letter.






 
2
 

--------------------------------------------------------------------------------


 
(h)   Power, Authority; Valid Agreement. The undersigned has (i) all requisite
power and authority to execute, deliver and perform the obligations of the
undersigned under this letter and the obligation to purchase the Securities and
to subscribe for and purchase or otherwise acquire the Securities, (ii) the
undersigned's execution of this letter has been authorized by all necessary
corporate or other action on the undersigned's behalf and (iii) this letter is
valid, binding and enforceable against the undersigned in accordance with its
terms.
 
(1)   No Conflict; No Violation. The execution and delivery of this letter by
the undersigned and the performance of the undersigned's duties and obligations
hereunder (i) do not and will not result in a breach of any of the terms,
conditions or provisions of or constitute a default under (A) any charter,
by-laws, trust agreement, partnership agreement or other governing instrument
applicable to the undersigned or (B)(1) any indenture, mortgage, deed of trust,
credit agreement, note or other evidence of indebtedness or any lease or other
agreement or understanding or (2) any license, permit, franchise or certifcate,
in either case to which the undersigned is a party or by which the undersigned
or any of them is bound or to which the undersigned's or any of their properties
is subject, (ii) do not require any authorization or approval under or pursuant
to any of the foregoing and (iii) do not violate any statute, regulation, law,
order, writ, injunction or decree to which the undersigned is subject.


 
Sincerely,
 
/s/ Stacy Giunta
 
Stacy Giunta
214 w 96th Street Suite 4 D
New York, NY 10025-6362








 
 
3

--------------------------------------------------------------------------------


